Citation Nr: 0014153	
Decision Date: 05/30/00    Archive Date: 06/05/00

DOCKET NO.  96-48 793	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim for service connection for a left ankle 
disorder.

2.  Whether new and material evidence has been presented to 
reopen a claim for service connection for a low back 
disorder, and if so, whether service connection is warranted.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P.M. DiLorenzo, Counsel


INTRODUCTION

The veteran served on active duty from September 30 to 
October 5, 1962.  He also had several periods of active duty 
for training (ACDUTRA) with the Army National Guard, 
including periods from May 19 to November 16, 1959, and from 
June 24 to July 8, 1962.  

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from a July 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi, that denied the above claims.  

The case was previously before the Board in September 1998.  
It  was remanded to schedule the veteran for a personal 
hearing before the Board, as the member who conducted a 
hearing in June 1997 was no longer employed at the Board.  

In March 2000, a hearing was held before the undersigned 
Board member making this decision who was designated by the 
Chairman to conduct that hearing, pursuant to 38 U.S.C.A. 
§ 7107(c) (West Supp. 1999).  

At the time of his hearing in March 2000, the veteran 
submitted copies of VA treatment records to the Board.  As he 
waived RO consideration of this evidence, a remand to the RO 
for the issuance of a supplemental statement of the case is 
not warranted.  See 38 C.F.R. § 20.1304(c) (1999). 



FINDINGS OF FACT

1.  In September 1995, the RO found that new and material 
evidence had not been presented to reopen claims of 
entitlement to service connection for left ankle and low back 
disorders.  The RO notified the veteran of its decision and 
of his appellate rights.  He did not appeal.

2.  Evidence has not been presented or secured since the 
September 1995 RO decision that is so significant that it 
must be considered in order to fairly decide the merits of 
the claim for service connection for a left ankle disorder.

3.  Some of the evidence received since September 1995 in 
support of the veteran's attempt to reopen his claim for 
service connection for a low back disorder is new and 
material.

4.  There is no medical evidence of a nexus, or link, between 
any current low back disorder and any disease or injury 
during service, and the claim for service connection for a 
low back disorder is not plausible.


CONCLUSIONS OF LAW

1.  The September 1995 rating decision that found that the 
veteran had not submitted new and material evidence to reopen 
his claims for service connection for left ankle and low back 
disorders is final.  38 U.S.C.A. § 7105(b) and (c) (West 
1991); 38 C.F.R. § 3.160(d) (1999).

2.  Evidence received since the September 1995 RO decision 
that found that new and material evidence had not been 
presented to reopen a claim for service connection for a left 
ankle disorder is not new and material, and the veteran's 
claim is not reopened.  38 U.S.C.A. § 5108 (West 1991); 
38 C.F.R. § 3.156 (1999).

3.  Evidence received since the September 1995 RO decision 
that found that new and material evidence had not been 
presented to reopen a claim for service connection for a low 
back disorder is new and material, and the veteran's claim is 
reopened.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 
(1999).

4.  The claim for service connection for a low back disorder 
is not well grounded, and there is no statutory duty to 
assist the veteran in developing facts pertinent to this 
claim.  38 U.S.C.A. § 5107 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual background

The RO originally denied entitlement to service connection 
for left ankle and low back conditions in a July 1990 rating 
decision.  The veteran appealed the RO's decision to the 
Board.  In September 1991, the Board upheld the RO's decision 
and denied entitlement to service connection for left ankle 
and low back disorders.  

The veteran sought to reopen his claims in September 1995.  
In a September 1995 rating decision, the RO found that new 
and material evidence had not been presented to reopen claims 
for service connection for left ankle and low back disorders.  
The RO notified the veteran of this decision and of his 
appellate rights at his most recent address of record by 
letter dated September 25, 1995.  He did not appeal.

Evidence considered by the RO at the time of September 1995 
rating decision included the following:

(1)  Service personnel records;

(2)  Service medical records, which disclosed no complaints 
or findings pertaining to the veteran's lumbar spine.  He 
sprained his left ankle on July 5, 1962, when jumping from a 
truck to the ground.  He was evacuated to Keesler Air Force 
Base for x-rays of the ankle.  Examination of the spine and 
lower extremities was normal on examinations in May and 
November 1959, October 1962, and June 1965.  Efforts to 
obtain the veteran's treatment records from Keesler Air Force 
Base were unsuccessful; 

(3)  Lay statements from the veteran, including testimony 
presented at a personal hearing at the RO in May 1991.  He 
stated that he injured his low back while doing calisthenics 
during service in June 1959.  He was treated at Fort Jackson, 
South Carolina, where he received a series of injections in 
the lower back.  He sprained his left ankle on July 5, 1962, 
at Camp Shelby, Mississippi, and was transferred to Keesler 
Air Force Base for x-rays.  He was told that it was the worst 
sprain the doctor had ever seen.  His back and ankle pain 
continued over the years.  After service, he broke his ankle 
while stepping out of his car and was treated at the Laurel 
Bone and Joint Clinic;

(4)  A January 1990 VA examination report, including 
essentially normal physical examination and x-rays of the 
lumbar spine.  X-rays of the left ankle revealed some type of 
screw device in the distal tibia.  Pertinent diagnoses 
included chronic low back pain with history of injury and 
residuals of severe ankle strain; and  

(5)  A March 1995 written statement from John R. Harper, 
M.D., indicating that he had treated the veteran for 24 
years.  Dr. Harper reported that the veteran had arthritis 
since about 1990, including of the ankles.  The veteran also 
had frequent episodes of low back pain, which he (the 
veteran) related to an accident during active service in 
1959.  He further gave a history of injury his ankle during 
service in 1962.  He later broke both of his ankles.

Evidence obtained by the RO since the September 1995 rating 
decision includes the following:

(1)  Additional service personnel records, including the 
veteran's Service Record, a DD Form 214 showing active duty 
from September 30 to October 5, 1962, and a July 6, 1962, 
Statement of Incident from a witness to the veteran's ankle 
sprain when he jumped from a truck;

(2)  Lay statements from the veteran, including testimony 
presented at personal hearings before the Board in June 1997 
and March 2000.  He stated that he injured his low back while 
doing calisthenics at Fort Jackson, South Carolina, during 
service in June 1959.  He was treated at the dispensary, 
where he received five injections in the lower back.  He 
sprained his left ankle at Camp Shelby.  His back and ankle 
problems had continued over the years.  The veteran stated 
that he was unable to obtain his treatment records from 
doctors who treated him after service, and that he had 
submitted all available records.  He reported that Dr. Blake 
told him that his ankle sprain was worse than a break, and 
that he would always have trouble with his ankle.

(3)  Lay statements dated in June 1996 from two eyewitnesses 
who served with the veteran in the National Guard, indicating 
that they saw the veteran injure his back in June 1959 during 
calisthenics at Fort Jackson, South Carolina.  One of the 
witnesses also stated that the veteran had trouble with his 
back since that incident.

(4)  Private treatment records of the veteran from Larry 
Gibson, M.D., including an April 1996 x-ray report from Smith 
County Hospital showing findings of a herniated disc at L4-
L5.

(5)  Private treatment records of the veteran from The 
University Hospitals and Clinics, dated in August 1996, 
showing complaints of low back pain since 1959 and diagnoses 
of chronic low back pain;

(6)  Private treatment records of the veteran from Laurel 
Bone and Joint Clinic (Dr. Blake), dated from 1987 to 1989, 
showing complaints of back and ankle problems.  It was noted 
that he underwent surgery on the left ankle at that facility 
in March 1984 for a fracture of the proximal left fibula and 
a syndesmosis of the distal tibiofibula joint.  The veteran 
related his back problems to an injury during physical 
training during service when he was 21 years old.  Pertinent 
diagnoses included low back syndrome;

(7)  An August 1996 written statement from Robert E. 
Jennings, M.D., who examined the veteran in July 1996.  Dr. 
Jennings concluded that the veteran likely had a severe case 
of osteoarthritis.  The veteran gave a past history of pain 
in the ankles and low back;

(8)  Private treatment records of the veteran from Smith 
County Hospital After Hours Clinic, dated in 1996, showing 
treatment for conditions other than low back and left ankle 
disorders; and

(9)  VA treatment record of the veteran dated from 1998 to 
2000, which showed a history provided by the veteran of low 
back pain since 1959.  Pertinent diagnoses included chronic 
low back pain, probable degenerative disc disease of the 
lumbar spine, and degenerative arthritis of the left ankle.  
A 1998 left ankle x-ray was interpreted as showing old trauma 
and soft tissue swelling.


II.  Legal analysis

A.  General

Establishing service connection for a disability requires the 
existence of a current disability and a relationship or 
connection between that disability and a disease contracted 
or an injury sustained during service.  38 U.S.C.A. §§ 1110, 
1131 (West 1991); 38 C.F.R. §§ 3.303, 3.304 (1999); Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992); Rabideau v. Derwinski, 
2 Vet. App. 141, 143 (1992).

Service connection may also be established for a current 
disability on the basis of a "presumption" under the law 
that certain chronic diseases manifesting themselves to a 
certain degree within a certain time after service must have 
had their onset in service.  38 U.S.C.A. §§ 1110, 1112 (West 
1991 & Supp. 1999); 38 C.F.R. §§ 3.303, 3.304, 3.307, 
3.309(a) (1999).  Service connection for arthritis may be 
established based on a legal "presumption" by showing that 
it manifested itself to a degree of 10 percent or more within 
one year from the date of separation from service.  
38 U.S.C.A. § 1112 (West 1991 & Supp. 1999); 38 C.F.R. 
§§ 3.307, 3.309 (1999).

A decision of a duly-constituted rating agency or other 
agency of original jurisdiction is final and binding as to 
all field offices of the Department as to written conclusions 
based on evidence on file at the time the veteran is notified 
of the decision.  38 C.F.R. § 3.104(a) (1999).  Such a 
decision is not subject to revision on the same factual basis 
except by a duly constituted appellate authority.  Id.  The 
veteran has one year from notification of a decision of the 
agency of original jurisdiction to file a notice of 
disagreement (NOD) with the decision, and the decision 
becomes final if a NOD is not filed within that time.  
38 U.S.C.A. § 7105(b) and (c) (West 1991); 38 C.F.R. 
§§ 3.160(d) and 20.302(a) (1999).  A letter from the RO, 
advising the veteran of the September 1995 decision and of 
appellate rights and procedures, was issued on September 29, 
1995.  He did not disagree with that decision; therefore, it 
is final.  38 U.S.C.A. § 7105 (West 1991). 

In September 1996, the veteran requested that the claims for 
service connection for left ankle and low back disorders be 
reopened.  In order to reopen a claim which has been 
previously denied and which is final, the claimant must 
present new and material evidence.  38 U.S.C.A. § 5108 (West 
1991).  New and material evidence means evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a) (1999); see also Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998).  The claimant does not have to demonstrate 
that the new evidence would probably change the outcome of 
the prior denial.  Rather, it is important that there be a 
complete record upon which the claim can be evaluated, and 
some new evidence may contribute to a more complete picture 
of the circumstances surrounding the origin of a claimant's 
injury or disability.  Hodge, 155 F.3d at 1363.

When presented with a claim to reopen a previously finally 
denied claim, VA must perform a three-step analysis.  Elkins 
v. West, 12 Vet. App. 209 (1999).  First, it must be 
determined whether the evidence submitted by the claimant is 
new and material.  Second, if new and material evidence has 
been presented, it must be determined, immediately upon 
reopening the claim, whether the reopened claim is well 
grounded pursuant to 38 U.S.C. § 5107(a) based upon all the 
evidence and presuming its credibility.  There is no duty to 
assist in the absence of a well-grounded claim.  Epps v. 
Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997) cert. denied, sub 
nom. Epps v. West, 118 S.Ct. 2348 (1998).  See also Winters 
v. West, 12 Vet. App. 203 (1999).  Third, if the reopened 
claim is well grounded, VA may evaluate the merits of the 
claim after ensuring that the duty to assist under 38 U.S.C. 
§ 5107(b) has been fulfilled.

In the rating decision on appeal, the RO adjudicated these 
issues according to the definition of material evidence 
enunciated in Colvin v. Derwinski, 1 Vet. App. 171 (1991) 
("a reasonable possibility that the new evidence, when 
viewed in the context of all the evidence, both new and old, 
would change the outcome" of the final decision).  The 
Federal Circuit in Hodge declared this definition of material 
evidence invalid.  Therefore, the determination as to whether 
the appellant has submitted new and material evidence to 
reopen this claim will be made pursuant to the definition of 
new and material evidence contained in 38 C.F.R. § 3.156(a), 
as discussed above.  It is not necessary to remand this claim 
because no prejudice to the veteran results from the Board's 
consideration of this claim.  He was provided notice of the 
applicable laws and regulations regarding new and material 
evidence, including 38 C.F.R. § 3.156.  See Bernard v. Brown, 
4 Vet. App. 384 (1993).  Furthermore, the Board's review of 
this claim under the more flexible Hodge standard accords the 
veteran a less stringent "new and material" evidence 
threshold to overcome.  


B.  Left ankle disorder

At the time of the September 1995 RO rating decision, the 
evidence of record did not establish that the veteran's 
current left ankle disorder was related to any in-service 
disease or injury.  Any "new" evidence would have to bear 
directly and substantially upon this matter and be so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  The evidence received 
subsequent to September 1995 is presumed credible for the 
purposes of reopening the veteran's claim unless it is 
inherently false or untrue, or it is beyond the competence of 
the person making the assertion.  Duran v. Brown, 7 Vet. App. 
216, 220 (1995); Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  See also Robinette v. Brown, 8 Vet. App. 69, 75-76 
(1995).

The Board finds that new and material evidence has not been 
received.  The veteran's contentions that he has current 
residuals of the in-service left ankle sprain are not new.  
His statements are essentially a repetition of his previous 
assertions, and are basically cumulative and not new.  See 
Paller v. Principi, 3 Vet. App. 535, 538 (1992) 
(distinguishing corroborative evidence from cumulative 
evidence).  Moreover, the lay statements concerning the onset 
of any such condition are not competent.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992); see also Moray v. Brown, 5 
Vet. App. 211 (1993) (lay assertions of medical causation 
cannot serve as the predicate to reopen a claim under 
38 U.S.C.A. § 5108).  

To the extent that the additional medical records (VA and 
private) show treatment for a left ankle condition after 
service, they are cumulative and not new.  Further, the 
medical records are not material, or so significant that they 
must be considered in order to fairly decide the merits of 
the claim.  They do not in any way provide a medical linkage 
of any current left ankle disability with the veteran's in-
service left ankle sprain in 1962.  While a 1998 x-ray of the 
left ankle was interpreted as showing old trauma, there is no 
indication that it was related to the in-service left ankle 
sprain, as opposed to the post-service fracture of the ankle.  
Accordingly, the Board finds that these records are not so 
significant that they must be considered in order to fairly 
decide the merits of the claim.

Medical records that do not mention a left ankle disability, 
even if new, are not material.  This evidence is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  The fact that the veteran is 
presently or was impaired due to other medical problems is 
not a matter in dispute.  

The Board is cognizant of the veteran's statement that Dr. 
Blake told him that he would always have problems with his 
ankle as a result of the sprain.  However,  "hearsay medical 
evidence" does not constitute competent medical evidence.  
See Robinette v. Brown, 8 Vet. App. 69 (1995).  Medical 
records from Dr. Blake are of record and reflect no such 
opinion.  Accordingly, this statement is not so significant 
that it must be considered in order to fairly decide the 
merits of the claim.  

The lay statements from eyewitnesses to the veteran's in-
service back injury and the additional service personnel 
records (i.e., the Service Record and DD Form 214) while new, 
are not material, as they do not pertain to the onset of a 
left ankle disorder during active service.  The Statement of 
Incident from a witness to the veteran's in-service ankle 
sprain is cumulative and not new.  There was evidence before 
the RO in 1995, i.e., the service medical records, 
establishing that the veteran sprained his left ankle during 
service in July 1962, and this was not in dispute. 

Accordingly, the Board finds that the evidence received 
subsequent to September 1995 is not new and material and does 
not serve to reopen the veteran's claim for service 
connection for a left ankle disorder.  38 U.S.C.A. §§ 5108, 
7105 (West 1991); 38 C.F.R. § 3.156(a) (1999).

Where a claimant refers to a specific source of evidence that 
could reopen a finally denied claim, VA has a duty to inform 
him of the necessity to submit that evidence to complete his 
application for benefits.  See Graves v. Brown, 6 Vet. App. 
166, 171 (1994).  VA has no outstanding duty to inform the 
appellant of the necessity to submit certain evidence, 
38 U.S.C.A. § 5103(a) (West 1991), in this case, because 
nothing in the record suggests the existence of evidence that 
might reopen the finally denied claim of entitlement to 
service connection for a left ankle disorder.  The veteran 
has reported that he is not able to obtain records from 
doctors who treated him shortly after service.  While the RO 
did not obtain the veteran's Social Security Administration 
(SSA) records, additional development to obtain these 
records, or any recent treatment records, is unnecessary in 
view of the medical evidence currently of record.  There is 
no basis for speculating that such records dated many years 
after service would produce the nexus evidence necessary to 
reopen the veteran's claim.  Accordingly, the Board concludes 
that VA did not fail to meet its obligations with regard to 
this claim under 38 U.S.C.A. § 5103(a) (West 1991).


C.  Low back disorder

1.  New and material evidence

The statements from eyewitnesses concerning their observation 
of the veteran's in-service back injury are new.  These are 
statements from people other than the veteran that 
corroborate his account of an in-service low back injury.  
This evidence is also material.  The claim for service 
connection for a low back disorder was previously denied on 
the basis that the veteran's history of an in-service low 
back injury was not confirmed by the service medical records.  
This evidence bears directly and substantially on the 
specific matter under consideration, and it is sufficiently 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (1999).  
Accordingly, the Board concludes that this evidence is new 
and material evidence, and the claim for service connection 
for a low back disorder must be reopened.


2.  Well groundedness

Establishing a well-grounded claim for service connection for 
a particular disability requires more than an allegation that 
the disability is service connected; it requires evidence 
relevant to the requirements for service connection and of 
sufficient weight to make the claim plausible, i.e., 
meritorious on its own or capable of substantiation.  See 
Tirpak v. Derwinski, 2 Vet. App. 609, 610 (1992); Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  The kind of evidence 
needed to make a claim well grounded depends upon the types 
of issues presented by a claim.  Grottveit v. Brown, 5 Vet. 
App. 91, 92-93 (1993).  For some factual issues, competent 
lay evidence may be sufficient.  However, where the claim 
involves issues of medical fact, such as medical causation or 
medical diagnoses, competent medical evidence is required.  
Id. at 93.

A well-grounded claim for direct service connection generally 
requires (1) medical evidence of a current disability; (2) 
medical or, in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed 
in-service disease or injury and the present disease or 
injury.  See Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 
1997); Caluza v. Brown, 7 Vet. App. 498, 504-06 (1995).  The 
United States Court of Appeals for Veterans Claims (formerly 
the U.S. Court of Veterans Appeals) (Court) has held that the 
second and third Caluza elements can also be satisfied under 
38 C.F.R. § 3.303(b) by (a) evidence that a condition was 
"noted" during service or during an applicable presumption 
period; (b) evidence showing post-service continuity of 
symptomatology; and (c) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post-service symptomatology.  See 38 C.F.R. § 3.303(b); 
see also Brewer v. West, 11 Vet. App. 228, 231 (1998); Savage 
v. Gober, 10 Vet. App. 488, 495-97 (1997).

Alternatively, under 38 C.F.R. § 3.303(b), service connection 
may be awarded for a "chronic" condition when: (1) a 
chronic disease manifests itself and is identified as such in 
service (or within the presumption period under 38 C.F.R. 
§ 3.307) and the veteran presently has the same condition; or 
(2) a disease manifests itself during service (or during the 
presumptive period), but is not identified until later, and 
there is a showing of continuity of related symptomatology 
after discharge, and medical evidence relates that 
symptomatology to the veteran's present condition.  Savage, 
10 Vet. App. at 495-98.  For purposes of determining whether 
a claim is well grounded, the evidence is generally presumed 
to be credible.  See Robinette v. Brown, 8 Vet. App. 69, 75-
76 (1995), citing King v. Brown, 5 Vet. App. 19, 21 (1993).

Despite the additional evidence, the reopened claim is not 
well grounded.  See Elkins.  There is evidence of a current 
disability, in that the veteran was diagnosed as having, 
inter alia, degenerative disc disease of the lumbar spine.  
There is also sufficient lay evidence of incurrence of an 
injury during service, in that the veteran and eyewitnesses 
have reported such an injury.  

However, there is no medical evidence of a nexus, or link, 
between any in-service injury and the current low back 
disorder.  The veteran has reported suffering from low back 
pain since his in-service injury.  An eyewitness also stated 
that he noticed the veteran's symptoms after service.  
Presuming the history of continuity of symptomatology since 
active service to be credible for the purpose of establishing 
a well-grounded claim, there is still no medical evidence of 
record of a nexus between the present disability and the 
post-service symptomatology.  Savage, 10 Vet. App. at 497 
(holding that veteran's own testimony that he sustained a 
back injury in service, walked with a limp ever since, and 
received heat treatments over the years is presumed credible 
for the purpose of establishing a well grounded claim because 
it is not inherently incredible or beyond the competence of a 
lay person to observe and continuity of symptomatology had 
therefore been established even if the record did not contain 
service medical records showing treatment in service for a 
back problem); see Holbrook v. Brown, 8 Vet. App. 91, 92 
(1995) (per curiam order noting Board's fundamental authority 
to decide a claim in the alternative).  Medical expertise is 
required to relate the present disability etiologically to 
the veteran's post-service symptoms.  However, there are no 
medical opinions contained in any of the veteran's post-
service medical records relating any current low back 
disorder to any in-service disease or injury or to the post-
service symptomatology.  The veteran is not competent to 
ascribe his post-service difficulties to active service.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

Although the veteran may have continuously experienced low 
back symptomatology since active service, there is no medical 
evidence in the record at all tending to show that there was 
an underlying low back disorder which caused the symptoms in 
service and that that underlying disability also has caused 
all the intermittent complaints of symptomatology experienced 
since service.  Similarly, there is no medical evidence 
tending to show that the in-service symptoms represented a 
chronic low back disorder rather than an acute and transitory 
condition. 

Because no medical evidence has been presented or secured to 
render plausible a claim that the low back disorder diagnosed 
many years after service had its onset in service or is the 
result of, or related to, any disease contracted or injury 
sustained in active military service, the Board concludes 
that this claim is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).

The presentation of a well-grounded claim is a threshold 
issue, and the Board has no jurisdiction to adjudicate a 
claim on the merits unless it is well grounded.  Boeck v. 
Brown, 6 Vet. App. 14, 17 (1993).  There is no duty to assist 
further in the development of this claim because such 
additional development would be futile.  See Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).

Where a claimant refers to a specific source of evidence that 
could make his claim plausible, VA has a duty to inform him 
of the necessity to submit that evidence to complete his 
application for benefits.  See Epps v. Brown, 9 Vet. 
App. 341, 344-45 (1996), aff'd Epps v. Gober, 126 F.3d. 1464, 
1468 (Fed. Cir. 1997).  The Board finds VA has no outstanding 
duty to inform the appellant of the necessity to submit 
certain evidence to complete his application for VA benefits.  
38 U.S.C.A. § 5103(a) (West 1991).  Nothing in the record 
suggests the existence of evidence that might well ground the 
veteran's claim for service connection for a low back 
disorder.  While the RO did not obtain the veteran's SSA 
records, additional development to obtain these records is 
unnecessary in view of the medical evidence currently of 
record.  See Franzen v. Brown, 9 Vet. App. 235 (1996) (VA's 
obligation under 5103(a) to assist claimant in filing his 
claim pertains to relevant evidence which may exist or could 
be obtained).  There is no basis for speculating that such 
records dated many years after service would produce nexus 
evidence necessary to well ground the veteran's claim for 
service connection.  Brewer v. West, 11 Vet. App. 228 (1998); 
see Grivois v. Brown, 6 Vet. App. 136, 139-40 (1994) (noting 
that "implausible claims should not consume the limited 
resources of the VA and force into even greater backlog and 
delay those claims which . . . require adjudication.").  The 
veteran has also reported that many of his private post-
service medical records are not available.  Accordingly, the 
Board concludes that VA did not fail to meet its obligations 
with regard to the veteran's claim under 38 U.S.C.A. 
§ 5103(a) (West 1991).


ORDER

New and material evidence not having been submitted, 
entitlement to service connection for a left ankle disorder 
is denied.

New and material evidence having been received, the claim of 
entitlement to service connection for a low back disorder is 
reopened, and, to that extent, the appeal is granted.

Having found the claim not well grounded, entitlement to 
service connection for a low back disorder is denied.


		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals



 

